Wendel. J.
Motion denied. The receiver is seeking an order
directing the debtor to deliver to him an “ industrial policy ” of insurance and requiring the debtor to sign, execute and deliver a request to the insurer to cancel the policy and to pay the cash surrender value to the receiver. As the policy is not payable absolutely to the executor or administrator of the estate of the assured, but may under certain conditions be paid to the blood relatives or any other person equitably found to be entitled to the proceeds thereof, the court may not under the provisions of section 55-a of the Insurance Law grant to the receiver the relief requested. Order filed.